Citation Nr: 1001841	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include  PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, psychiatric examinations have reflected the presence of 
depression, PTSD, general anxiety disorder, and 
schizophrenia.  Thus, the Board has redefined the Veteran's 
psychiatric appeal, as is listed on the title page of this 
decision.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, on the 
merits, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an untimely-appealed April 1997 rating decision, the 
RO denied the Veteran's claim of entitlement to service 
connection for PTSD.  The Board later dismissed the appeal as 
untimely.

2.  The April 1997 RO decision is the last final denial on 
any basis. 

3.  The evidence added to the record since April 1997, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 1997 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD have been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal with respect to the claim to reopen.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

Analysis

Unappealed, or untimely-appealed, rating decisions by the RO 
are final with the exception that a claim may be reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002).  When a Veteran seeks to reopen 
a claim based on new evidence, VA must first determine 
whether the additional evidence is "new" and "material."  
Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
a psychiatric disorder, which he maintains resulted from 
stressors he experienced while in Vietnam.  Historically, he 
was diagnosed with schizophrenia in service and has filed 
numerous claims for service connection for a mental disorder 
since June 1971, only months after he was discharged from 
service.  He has repeatedly been denied service connection 
for failure to show a nexus between his current diagnoses and 
service. 

In an unappealed October 1990 Board decision, his claim of 
entitlement to service connection for an acquired psychiatric 
disorder was denied for lack of a nexus between service and 
his current psychiatric disorder.

Subsequently, he filed to reopen his claim for a nervous 
condition in December 1994, and filed a claim for PTSD in 
December 1995.  His claim for a nervous condition was denied 
in February 1996 because it was not due to Agent Orange 
exposure as he alleged.  His claim for PTSD was denied in 
April 1997 as not having a current diagnosis.  Both of these 
claims were appealed and later dismissed by the Board as 
untimely.  The Veteran did not object to the Board's 
dismissal. 

Next, the Veteran filed to reopen his claims for a nervous 
condition and PTSD, in March 2006.  He claimed that his 
nervous condition was a result of his experiences in Vietnam.  
He provided a stressor statement and related his claim to 
PTSD.  The RO denied the claim in June 2006 for lack of new 
and material evidence.  His stressors were never developed. 

The Veteran filed a notice of disagreement in July 2006.  
Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for service connection for an 
acquired psychiatric disorder, to include PTSD.

The evidence of record at the time of the last final rating 
decision in February 1996 included the following: service 
treatment records, reflecting a diagnosis of a psychiatric 
disorder in service; service personnel records, reflecting 
time spent in Vietnam; and a January 1996 post-service 
private psychiatric evaluation reflecting current diagnoses 
of PTSD and schizophrenia.  

The evidence of record at the time of the last final rating 
decision in April 1997 included the additional evidence of a 
March 1996 VA examination report reflecting a diagnosis of 
depression not otherwise specified with anxiety.  
   
The evidence added to the record since the February 1996 and 
April 1997 rating decisions consists of VA outpatient 
treatment records, including a diagnosis of general anxiety 
disorder; January 1998 and November 2006 private psychiatric 
evaluations including diagnoses of PTSD and general anxiety 
disorder; and a stressor statement containing additional 
dates and descriptions of stressful events and names of other 
members of his unit who were injured in combat. 

As the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a) (2009).  

Next, the private psychiatric evaluations demonstrate a 
current diagnosis of PTSD and possible nexus to service which 
was not demonstrated in the record at the time of the 
February 1996 and April 1997 rating decisions.  Moreover, the 
Veteran submitted an additional stressor statement with 
specific stressful events, dates, and names of other members 
of his unit which were not shown at the time of the last 
final denial.    

Therefore, the new evidence relates to unestablished facts 
necessary to substantiate the claim, that of a current 
acquired psychiatric disorder, to include PTSD; and a 
possible nexus to service, or continuity of symptomatology.  
As such, it is found to be material.  Accordingly, as the 
evidence is both new and material, the claim is reopened.  
Having found that the claim should be reopened, the Board 
finds that a remand is necessary to address the merits of the 
Veteran's claim.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include  
PTSD, is granted.  The appeal is allowed to this extent only.


REMAND

Regarding the issue of service connection for an acquired 
psychiatric disorder on the merits, the Board finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Here, the Veteran was afforded a VA examination in March 
1996, whereupon the examiner diagnosed depression not 
otherwise specified with anxiety.  The examiner did not offer 
a nexus opinion regarding the relationship of the Veteran's 
depression to his service, therefore, the Board finds the 
examination was inadequate.  

The Veteran contends that he has a current psychiatric 
disorder related to traumatic events he witnessed in service.  
Specifically, he reported that every day he went to places of 
combat called "Fire Base" and "Black Pony."  Further, in 
April 1969 (Good Friday) he was mounting an antenna for radio 
communications when his unit was attacked with mortars and 
other weapons.  He saw SP/4 Martinez injured and he helped 
him.  Then, on May 14, 1969, he was doing guard duty on the 
perimeter of a base called "Play Cook" and fired at 
enemies.  In July 1969, he witnessed a traumatic event on the 
Ho Chi Minh trail near Cambodia, and named two individuals 
who were shot.  On November 19, 1969, his bunker flooded and 
collapsed and several fellow soldiers were killed.  

The Board notes that service personnel records indicate that 
the Veteran served as a radio operator in Vietnam and 
received the Vietnam Service Medal with Two Overseas Bars as 
well as the Vietnam Campaign Medal.  Further, shortly 
following his service in Vietnam, he was hospitalized and 
diagnosed with an acute episode of schizophrenia.

The Veteran has provided both competent and credible 
testimony regarding events that he witnessed during service 
in Vietnam and his hospitalization in service following 
Vietnam.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Because the Veteran is not competent to relate his 
in-service symptoms to his currently diagnosed psychiatric 
disorder, and such relationship remains unclear to the Board, 
the Board finds that a VA examination and etiology opinion is 
necessary in order to fairly decide the Veteran's claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Finally, as the most recent VA clinical records in the file 
are dated in December 2006, the RO should obtain all VA 
clinical records dated since December 2006 and associate them 
with the claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and 
associate with the claims file records 
from the VA Medical Center in San Juan, 
Puerto Rico, dated from December 2006 
to the present.  Negative efforts 
should be annotated in the claims 
folder.  All such available records 
should be associated with the claims 
file.  

2.  The RO/AMC shall notify the Veteran 
and request that he provide information 
specific enough to allow VA to 
corroborate his alleged in-service 
stressors.  In particular, the Veteran 
should be requested to furnish the 
approximate month and year, within a 
two month period, as well as location 
of the alleged stressor. The Veteran 
should also be informed that it is to 
his benefit to provide as specific 
dates as possible.  The Veteran should 
also be advised that he can submit 
alternate forms of evidence to prove 
the occurrence of his stressors, such 
as a buddy statement from someone who 
witnessed the incident(s) that he 
claims to have seen or who was told 
about it at the time.

3.  The RO/AMC shall attempt to verify 
the Veteran's stressors as follows:

Ascertain, to the extent possible, the 
1st Brigade, 4th Infantry Division 
activities in April 1969, with emphasis 
on combat activities or casualties, if 
any.  In particular, ascertain any 
injuries of a SP/4 Martinez reported in 
April 1969. 

Ascertain, to the extent possible, the 
Veteran's activities on May 14, 1969, and 
whether he had guard duty and whether any 
injuries or shootings were reported near 
the Play Cook base.  

Ascertain, to the extent possible, the 
1st Brigade, 4th Infantry Division 
activities in July 1969, with emphasis on 
combat activities or casualties, if any, 
near the Ho Chi Minh Trail.  In 
particular, ascertain any reported 
injuries of Sgt. Henderson and Sgt. Eason 
of the 1st Brigade, 4th Infantry Division.  

Ascertain, to the extent possible, the 
1st Brigade, 4th Infantry Division 
activities on November 19, 1969, and 
whether there were reports of a bunker 
that flooded and collapsed, and/or any 
reports of soldiers killed in a bunker 
during that time.  

If the RO lacks specific information 
necessary in order to seek verification 
of the Veteran's identified stressors, 
the RO should make an express 
determination describing its efforts to 
attain additional information from the 
Veteran and whether additional attempts 
to verify the stressors would be futile.

The RO/AMC shall contact the United 
Stated Army and Joint Services Records 
Research Center (JSRRC) and, after 
providing JSRRC with a summary of the 
stressor information outlined above, ask 
JSRRC if it can verify any of the 
Veteran's stressors.  If JSRRC is unable 
to verify the Veteran's stressors, a 
written statement memorializing this fact 
must be associated with the claims file.

4.  The RO/AMC shall schedule the 
Veteran for a VA psychiatric 
examination.  The examiner must review 
the claims file and note such review in 
the examination report.  The examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that any psychiatric disorder 
found on examination is related to (1) 
the Veteran's military service, (2) his 
in-service diagnosis of schizophrenia, 
(3) a psychoses commensurate with his 
diagnosis which was present during the 
months following service, or (4) 
continuous symptomatology since 
service.  

The examiner should specifically offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that the 
Veteran has PTSD.  If so, is there a 50 
percent probability or greater that 
PTSD was caused by any of the 
independently verifiable in-service 
stressors?

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied 
by a complete rationale.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


